Title: John Hartwell Cocke to James Madison, 14 February 1828
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Bremo
                                
                                Febry. 14. 1828.
                            
                        

                        I received your several Communications, addressed to me in Richmond—and together with our Colleagues there
                            Mr. Johnson & Mr. Cabell, deliberated upon them.
                        In relation to Doctor Jones, it was finally agreed to suspend further proceedings until July, and I
                            accordingly wrote him the accompanying letter—Mr. Loyall had previously assented to the suspension of this appointment in
                            a letter to Mr. Johnson.
                        I wrote promptly to the proctor upon the various matters referr’d to in his letters, after conferring with
                            Mr. J. & Mr. C. as to the proper course to be pursued—It was deemed necessary to order the proper measures
                            immediately to be taken to secure the Books against injury from dampness in the Gallery of the Library, by having them
                            taken down, & dried—and the skylight made waterproof, if possible, without disfiguring the Dome of the Rotunda.
                            The Resolution of the Faculty requiring additional Stoves and fuel for the Lecture Rooms was not complied with because it
                            was thought to involve expense which would be a proper subject for the Board as to the Stoves; and because as to the fuel,
                            it was believed to have been settled by former enactments, recognizing this as an expense incident to the professors
                            lecturing in their respective Pavilions
                        I agreed in your views of adhering to the plan of a single reservoir on the lawn for the water rather than
                            the additional piping proposed by the Proctor—In this I was more strongly confirmed, while in Richmond, by seeing the
                            operation of an Engine by the same maker, & upon the same plan of the one order’d for the University, which by the
                            means of sufficient length of hose, thew water, in a stream upwards of an inch in diameter, from the basin out through the
                            top of the Capitol.
                        I learn from the Proctor that Mr. Bonnycastle has decided against erecting the temporary Observatory on the
                            site, I mentioned to you in my former letter, but is now anxious to erect a small Stone Building on the top of the
                            Mountain originally selected as the proper place for it by Mr. Jefferson. The Proctor says, the plan last proposed, in
                            consequence of the building Stone being on the spot, can be executed for the same sum, that would have been necessary to
                            put up the wooden structure—I have no further sanctioned the proceeding than to direct the proctor, to prepare the plan in
                            all its details & ascertain the price for which a responsible undertaker, can be found to do it. I shall write you
                            from Charlottesville on this subject before I venture to order the building.
                        There appeard to be no disposition in either Mr. Johnson or Mr. Cabell to modify, as proposed by the Faculty,
                            the enactment in relation to the term of service of the Chairman, and in this I agree with them for the present, believing
                            we shall in future find it necessary to lengthen instead of shorten the period of service of that Officer. I am, Dear Sir,
                            Yours with high respect & Esteem
                        
                            
                                John H. Cocke
                            
                        
                        
                            P. S. Dr. Jones letter’s referr’d to is sent herewith—The various letters &c accompanying yours
                                to Richmond will be deposited with the Secretary of the Board of Visitors
                        
                        
                            
                                J. H. C
                            
                        
                    